Pratt, J.
This court held at general term that the act upon which the relator now relies did not apply to heads of departments or chief officers in cities and villages, but was intended to protect veterans in subordinate offices. People v. Goetting, 8 N. Y. Supp. 742. This is decisive of the present case, as the relator’s petition was to be appointed to an independent and separate department of the city government. It is true the question raised in that case related to the removal of a veteran, but the same principle is applicable. The office of health officer, under the village charter of Yonkers, is distinct and independent, and not subordinate to any other officer or department. If these views are right, it is not important to determine whether the remedy sought by the relator was proper, as in no view could the court grant him any relief. The statute has been so fully and often discussed that it is nob *456necessary that any further comment should be made. See People v. Trustees of Saratoga Springs, 7 N. Y. Supp. 125; People v. Village of Little Falls, 8 N. Y. Supp. 512, 960; People v. Barden, Id. 960; People v. Summers, 9 N. Y. Supp. 700; People v. Wendell, 10 N. Y. Supp. 587. Order affirmed, with costs.